DLD-272                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2953
                                      ___________

                                BEVERLY PRATHER,
                                    Appellant
                                       v.

 ATTORNEY GENERAL OF THE UNITED STATES; DEPARTMENT OF JUSTICE
              ____________________________________

                    On Appeal from the United States District Court
                              for the District of Delaware
                             (D.C. Civil No. 11-cv-00547)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 18, 2011

        Before: BARRY, FISHER, AND VAN ANTWERPEN, Circuit Judges.

                               (Filed: September 7, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Beverly Prather appeals an order of the District Court sua sponte dismissing her

complaint against Eric Holder – in his capacity as Attorney General of the United States

of America – and the United States Department of Justice (“DOJ”). Because the appeal

presents no substantial question, we will summarily affirm.
                                               I.

       Prather filed her complaint in June 2011 alleging that the DOJ “is deliberately

allowing the raping of working women as a revenue source to the government, under the

Violence Against Women’s Act.” Prather alleged that in 2009, she routinely sought

assistance from the DOJ, and specifically Holder, to investigate and prosecute her alleged

rapist.1 The DOJ informed Prather that it only had jurisdiction to intervene where

violations of federal law may have occurred. The DOJ advised Prather that she should

consider the following options: (1) retain private counsel; (2) pursue her claims at the

State or local level; or (3) retain the services of a legal aid organization.

       In a July 12, 2011 order, wherein the District Court interpreted Prather’s claims as

arising under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671, the District

Court sua sponte dismissed Prather’s complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). Prather appealed. Prather subsequently filed a motion for

reconsideration, which the District Court denied on July 28, 2011.

                                               II.

       We have appellate jurisdiction under 28 U.S.C. § 1291, and our review is plenary.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000) (plenary review of order

dismissing claims under 28 U.S.C. § 1915(e)(2)(B)). A court may dismiss a complaint as

       1
        Prather previously filed a Title VII claim in the United States District Court for
the Eastern District of Pennsylvania against her former employer and the alleged rapist.
The Defendants were granted summary judgment, and we affirmed the District Court on
appeal. See Prather v. Prudential Fox & Roach, 326 F. App’x 670, 671 (3d Cir. 2009).


                                               2
frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) if the action “lacks an arguable basis either

in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

          We may summarily affirm a district court’s judgment if the appeal does not raise a

substantial question. 3d Cir. LAR 27.4; I.O.P. 10.6. We may affirm on any basis

supported by the record. See Hedges v. Musco, 204 F.3d 109, 116 (3d Cir. 2000). We

are of course mindful that a pro se litigant’s complaint is to be construed liberally. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

                                              III.

          The District Court properly dismissed Prather’s claims against Holder and the

DOJ. Under the FTCA, “[t]he United States shall be liable . . . in the same manner and to

the same extent as a private individual under like circumstances.” 28 U.S.C. § 2674.

However, the FTCA also delineates that a party may only sue “the United States,” not a

federal agency or a federal official thereof. 28 U.S.C. § 1346(b). The District Court

noted that in her complaint, Prather named Holder and the DOJ, and not the United

States.

          The District Court also properly recognized that the FTCA contains a

jurisdictional exhaustion component; federal courts cannot assume jurisdiction over

FTCA claims until (1) the plaintiff has initially presented the claim to the appropriate

federal agency within two years of the date the claim accrues; and (2) the agency has

either denied the claim or has failed to make a final disposition within six months of the

plaintiff’s presentation of the claim. 28 U.S.C. § 2675(a); see also White-Squire v. U.S.

                                               3
Postal Serv., 592 F.3d 453, 457 (3d Cir. 2010). Prather’s complaint does not allege that

she has presented her claims to any appropriate federal agency.2 As such, under the

FTCA, the District Court lacked jurisdiction over her federal tort claim. See McNeil v.

United States, 508 U.S. 106, 113 (1993) (“The FTCA bars claimants from bringing suit in

federal court until they have exhausted their administrative remedies.”). Accordingly, the

District Court properly dismissed Prather’s complaint. Because we hold that the District

Court lacked jurisdiction, we need not discuss the District Court’s consideration of the

complaint’s merits.

                                            IV.

       For the reasons given in this opinion, we will summarily affirm the judgment of

the District Court.




       2
        The letters in which Prather submitted to the DOJ did not comply with the
appropriate regulations. See, e.g., 28 C.F.R. § 14.2.


                                             4